Order entered July 27, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-17-00784-CR

                                  STEPHEN TIMMS, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. F06-00155-WQ

                                             ORDER
       Stephen Timms has filed a timely notice of appeal from the trial court’s May 12, 2016

order denying DNA testing. We ORDER the trial court to conduct a hearing to determine

whether appellant is entitled to court-appointed counsel in this appeal. If the trial court finds that

appellant is entitled to court-appointed counsel, we ORDER the trial court to appoint an attorney

to represent appellant in the appeal. If the trial court finds that appellant is not entitled to court-

appointed counsel, the trial court shall determine whether appellant will retain counsel to

represent him in the appeal and, if so, the name, State Bar number, and contact information for

retained counsel.
        We ORDER the trial court to transmit a record of the hearing, including findings of fact,

any orders, and any supporting documentation, to this Court within THIRTY DAYS of the date

of this order.

        We ABATE the appeal to allow the trial court to comply with the order. The appeal will

be reinstated thirty days from the date of this order or when the findings are received, whichever

is earlier.




                                                    /s/     LANA MYERS
                                                            JUSTICE